         Case: 3:18-cv-01021-slc Document #: 51 Filed: 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 NATE A. LINDELL,

         Plaintiff,
                                                     Case No. 18-cv-1021-slc
    v.

 JON E. LITSCHER, ED F. WALL,
 CATHY JESS, JIM SCHWOCHERT,
 JOHN DOES, GARY BOUGHTON,
 MARK KARTMAN, DR. SCOTT RUBIN-
 ASCH, DR. STACEY HOEM,
 JOLINDA WATERMAN, and MARY
 MILLER,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

with prejudice.




         /s/                                             4/22/2021
         Peter Oppeneer, Clerk of Court                        Date
